United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST LOS ANGELES VETERANS
ADMINISTRATION MEDICAL CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1427
Issued: January 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 18, 2019 appellant, through counsel, filed a timely appeal from a February 28,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met her burden of proof to establish disability
commencing June 10, 2018 causally related to her accepted January 29, 2018 employment injuries.
FACTUAL HISTORY
On February 1, 2018 appellant, then a 53-year-old supervisor medical supply technician,
filed a traumatic injury claim (Form CA-1) alleging that on January 29, 2018 her walker became
stuck under a chair and she fell to the floor while in the performance of duty.4 She stopped work
on January 30, 2018 and has not returned. OWCP accepted the claim for contusions of the knees,
initial encounter.
On July 31, 2018 appellant filed a claim for compensation (Form CA-7) for leave without
pay (LWOP) for the period June 10 through July 27, 2018.
OWCP, in an August 7, 2018 development letter, informed appellant of the evidence
deficiencies of her claim for compensation. It advised her of the type of medical evidence needed
and afforded her 30 days to provide the necessary evidence.
On August 10, 2018 appellant filed an additional Form CA-7 requesting LWOP for the
period July 27 through August 10, 2018.
In an industrial work status report and a form report dated August 10, 2018, Dr. Breda
Whelan Carroll, an attending occupational medicine specialist, noted a history of the accepted
January 29, 2018 employment injuries and that appellant was status post March 23, 2017 left hip
surgery performed following her fall at home. She diagnosed bilateral knee contusions,
subsequent. Dr. Carroll placed appellant on modiﬁed activity at work and home from the date of
her examination through August 31, 2018. She checked a box marked “yes” in response to
whether the occurrence described above was the competent producing cause of the injury and
disability.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that following the February 28, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
4
The record indicates that appellant underwent left hip surgery in March 2017. She returned to work using a walker
and fell on her knees.

2

In a second development letter dated August 17, 2018, OWCP again informed appellant of
the evidence needed to support her disability claim. It afforded her another 30 days to provide the
necessary evidence.
Dr. Carroll, in a form report dated August 29, 2018, reiterated appellant’s history of injury
and her prior diagnoses of bilateral knee contusions, subsequent. She placed appellant on modified
activity at home and work through September 19, 2018. Dr. Carroll again checked a box marked
“yes” in response to whether the occurrence described above was the competent producing cause
of the injuries and disability.
In an August 29, 2018 note, Dr. Carroll noted that, according to Dr. Monti Khatod, an
attending Board-certified orthopedic surgeon, appellant’s fall on January 29, 2018 exacerbated her
underlying left hip pain.
On September 14, 2018 appellant filed an additional Form CA-7 requesting LWOP for the
period August 31 to September 14, 2018.
In an additional industrial work status report dated June 8, 2018, Dr. Carroll released
appellant to return to full capacity work. In industrial work status reports and attending physician’s
supplementary reports dated July 20, August 10 and 29, and September 17, 19, and 20, 2018, she
continued to reiterate appellant’s history of injury and her prior bilateral knee diagnoses.
Dr. Carroll also diagnosed bilateral knee medial meniscus tears, subsequent. She again checked a
box marked “yes” in response to whether the occurrence described above was the competent
producing cause of the injuries and disability.
In magnetic resonance imaging (MRI) scan reports dated August 10, 2018, Dr. Albert Cho,
a Board-certified diagnostic radiologist, provided impressions of probable tear in the posterior
horn of the medial meniscus, thinning of the articular cartilage in the medial and lateral joint
compartments, and mild effusion of the right and left knees. He also provided impressions of mild
bone marrow edema in the tibial spine and degenerative changes in the patella of the right knee.
On September 28, 2018 appellant filed another Form CA-7 requesting LWOP for the
period September 14 to 28, 2018.
OWCP, by decision dated October 4, 2018, denied appellant’s claims for disability
compensation commencing June 10, 2018 finding that she had not submitted rationalized medical
evidence sufficient to establish that the claimed disability was causally related to her accepted
January 29, 2018 employment-related injuries.
OWCP continued to receive form reports dated October 11 and November 5 and 30, 2018
from Dr. Carroll.
In an October 16, 2018 medical report, Dr. John W. Ellis, a Board-certified orthopedic
surgeon, noted a history of the accepted January 29, 2018 employment injuries and appellant’s
nonwork-related March 2017 left hip fracture and resultant surgery. He also noted her complaints
of pain in her left hip, knees, back, and iliolumbar joints, and reviewed her medical records.
Dr. Ellis discussed examination findings and diagnosed medial meniscus tears of the knees,
chondromalacia and traumatic arthritis of the knees, left hip total replacement, muscle tendon unit
3

strain of the back, and lumbosacral plexus impingement. He opined that appellant’s January 29,
2018 employment-related fall caused an injury to the meniscus and cartilage in both knees, new
internal injuries in the left hip, an aggravation of the prior left hip joint conditions, and a right hip
strain which had resolved. Dr. Ellis reasoned that it was medically reasonable and more likely
than not that the force of the fall onto appellant’s knees jammed her left hip, which aggravated and
contributed to her left hip condition necessitating total hip replacement. He further reasoned that
it was medically reasonable that she contused the patella of each knee, as the force of the fall was
so severe that it more likely than not caused tearing of the meniscus and injured the cartilage of
each knee. Dr. Ellis indicated that the antalgic gait from appellant’s left hip and both knees caused
additional strains of her iliolumbar ligaments caused intermittent lumbosacral plexus
impingement. He related that she would probably need arthroscopic surgery, repair of the
meniscus, and shaving of cartilage in both knees. In addition, Dr. Ellis recommended continued
use of maintenance medications for the left hip and both knees and back surgery. He requested an
upgrade of appellant’s accepted conditions to include medial meniscus tear and chondromalacia
of the right knee, tear posterior horn medial meniscus and chondromalacia medial and lateral
compartments of the left knee, aggravation of the previous left hip fracture, muscle tendon unit
strain of the back, and left lumbosacral plexus impingement abased on the August 10, 2018 MRI
scan findings. Dr. Ellis opined that appellant had been temporarily totally disabled since
January 29, 2018 and remained temporarily totally disabled. He reviewed a description of her
medical supply technician position and opined that she was unable to successfully perform the
requirements of the position. Dr. Ellis advised that appellant could perform sedentary work with
restrictions, but noted that no such a position had been offered to her. He maintained that continued
work in her current position would aggravate her left hip and bilateral knee conditions.
On December 7, 2018 appellant requested reconsideration of the October 4, 2018 decision.
On December 13, 2018 appellant filed a Form CA-7 claim for compensation for LWOP
from November 9 to 23, 2018.
OWCP, by decision dated February 28, 2019, denied modification of its October 4, 2018
decision.
LEGAL PRECEDENT
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.5 Whether a
particular injury causes an employee to become disabled from work, and the duration of that
disability, are medical issues that must be proven by a preponderance of probative and reliable
medical opinion evidence.6

5

See M.B., Docket No. 18-1455 (issued March 11, 2019); D.W., Docket No. 18-0644 (issued November 15, 2018);
Amelia S. Jefferson, 57 ECAB 183 (2005).
6

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

4

Under FECA, the term disability means an incapacity because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.7 When, however, the medical
evidence establishes that the residuals or sequelae of an employment injury are such that, from a
medical standpoint, prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for any loss of wages.8
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship.9 The opinion of the physician must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability
commencing June 10, 2018 causally related to her accepted January 29, 2018 employment injuries.
In an October 16, 2018 report, Dr. Ellis opined that appellant’s medial meniscus tears,
chondromalacia, and traumatic arthritis of the right and left knees, left hip total replacement,
muscle tendon unit strain of the back, and lumbosacral plexus impingement were caused by her
January 29, 2018 employment-related fall. While Dr. Ellis noted that the August 10, 2018 bilateral
knee MRI scans demonstrated that appellant had additional employment-related bilateral knee
conditions and that these conditions caused strains of the iliolumbar ligaments and resulted in
intermittent lumbosacral plexus impingement, he did not otherwise provide medical rationale
explaining how the accepted January 29, 2018 employment injuries caused disability from work.
Dr. Ellis also opined that appellant had been temporarily totally disabled since January 29, 2018
and that she remained temporarily totally disabled. He maintained that continued work in her
current medical supply technician position would aggravate her left hip and bilateral knee
conditions. Dr. Ellis did not, however, provide medical rationale explaining how the accepted
employment injuries caused appellant’s disability from work. The Board has held that medical
evidence that does not provide an opinion as to whether a period of disability is due to an accepted
employment condition is insufficient to meet a claimant’s burden of proof.11 Therefore the
October 16, 2018 report of Dr. Ellis is insufficient to establish appellant’s claim. For these
reasons, the Board finds that his report is insufficient to establish appellant’s claim.

7

Id. at § 10.5(f); see e.g., G.T., supra note 8; Cheryl L. Decavitch, 50 ECAB 397 (1999).

8

See G.T., Docket No. 18-1369 (issued March 13, 2019); Merle J. Marceau, 53 ECAB 197 (2001).

9

See S.J., Docket No. 17-0828 (issued December 20, 2017); Kathryn E. DeMarsh, 56 ECAB 677 (2005).

10

C.B., Docket No. 18-0633 (issued November 16, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
11

M.A., Docket No. 19-1119 (issued November 25, 2019); S.I., Docket No. 18-1582 (issued June 20, 2019).

5

Dr. Carroll’s reports related a history of appellant’s accepted January 29, 2018 employment
injuries and nonemployment-related fall at home and resultant March 23, 2017 left hip surgery.
She diagnosed bilateral knee contusions, subsequent, and bilateral knee medial meniscus tears,
subsequent. Dr. Carroll restricted appellant to modified duty work commencing August 10, 2018.
She checked a box marked “yes” in response to whether the occurrence described above was the
competent producing cause of the injuries and disability. While Dr. Carroll indicated that
appellant was partially disabled, she did not specifically explain how her accepted and other
conditions had caused or contributed to the claimed period of disability beginning June 10, 2018.
The Board has held that when a physician’s opinion consists only of checking “yes” to a form
question, without explanation or rationale, that opinion has little probative value and is insufficient
to establish a claim.12
In her August 29, 2018 note, Dr. Carroll merely referenced Dr. Khatod’s opinion that
appellant’s employment-related January 29, 2018 fall exacerbated her underlying left hip pain,
rather than provided her own opinion relative to causal relationship. The Board finds, therefore,
that Dr. Carroll’s note is insufficient to establish appellant’s claim.
Dr. Cho’s August 10, 2018 bilateral knee MRI scan reports did offer diagnoses of bilateral
knee conditions, however, the Board has held that diagnostic studies lack probative value as they
do not address whether the employment injury caused the claimed period of disability.13
The Board finds that appellant failed to submit sufficient medical evidence to establish
employment-related disability for the period claimed due to her accepted January 29, 2018
employment injuries.14
On appeal counsel contends that Dr. Ellis’ report is sufficient to establish employmentrelated disability commencing June 10, 2018. However, for the reasons noted above, Dr. Ellis’
medical report failed to contain a rationalized medical opinion explaining how appellant’s inability
to work beginning June 10, 2018 resulted from her accepted January 29, 2018 employment
injuries. Therefore, his opinion is insufficient to establish that appellant’s total disability was
caused by the accepted employment injuries.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability
commencing June 10, 2018 causally related to her accepted January 29, 2018 employment injuries.

12

See M.O., Docket No. 18-1056 (issued November 6, 2018); Deborah L. Beatty, 54 ECAB 3234 (2003).

13

See R.B., Docket No. 18-0048 (issued June 24, 2019); V.H., Docket No. 18-1282 (issued April 2, 2019); J.S.,
Docket No. 17-1039 (issued October 6, 2017).
14

See L.G., Docket No. 18-0140 (issued August 6, 2019); Alfredo Rodriguez, 47 ECAB 437 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

